Lehman, J. (dissenting).
The evidence shows beyond possibility of dispute that defendant was authorized to remit to Germany moneys due to the plaintiff, for prior to June 1, 1916, this had been the usual course of business between the parties. The letter of June 1, 1916, sent by the defendant to the plaintiff in no wise changed this authority for the letter from the defendant merely asked advice as to what should be done with th* money when the defendant was “ unable to obtain foreign exchange on Germany,” and the letter from the plaintiff to the defendant authorized the defendant to hold the moneys due to the plaintiff only “ until foreign exchange could be obtained again.” As a matter of fact they constitute in my opinion a clear recognition of the authority of the defendant to purchase foreign exchange in behalf of the plaintiff for the purpose of remitting moneys due to her and when the defendant purchased a draft upon a bank in Germany it was acting as the plaintiff’s agent and subject to a liability only in case it failed to show due care when it purchased the draft which it mailed to the plaintiff. In the absence of negligence on its part any loss through non-payment or non-delivery of this draft must, upon well-established principles of agency, fall upon the principal.
It is urged that the defendant was negligent in purchasing drafts *246instead of money orders. In considering the question of defendant’s possible negligence we must bear in mind that no evidence has been presented that it was practical to purchase a money order from the post office department of the United States and the court may well take judicial notice of the fact that as a business matter it was not practical to purchase such a money order when the exchange value of a mark was only seventeen cents. The record shows that at the time when the defendant purchased and mailed the drafts to the plaintiff the only other practical method of remitting moneys which as agent for the plaintiff it was authorized to use, would have been the purchase of a banking money order or “ delegation.” The difference between the two methods seems to be that the draft is a negotiable instrument and when seized in the mail by one of Germany’s enemies, the drawee could not present the draft or obtain payment in any other way, whereas a money order or delegation is merely a direction to the bank to pay a certain sum to a designated person, and if such order or direction is removed from the mail the bank could still make the payment to the designated person without fear. In view of the fact that the defendant undoubtedly gave notice that both drafts and orders directed to German banks were frequently withdrawn from the mail by belligerents, it would have been in a sense safer to purchase a money order rather than a draft, for upon discovery of the abstraction of a money order from the mail a similar order could have been sent to the German bank and payment thereby secured. It is not contended that there is any reasonable probability that a money order would have been safer in the mail than a draft, but merely that if the money order were taken from the mail its loss could more easily be remedied. If the defendant had sent a money order to the plaintiff on October 1, .1916, there is no reasonable probability that its loss would have been discovered and notice of such loss brought home to the defendant in time for the defendant to obtain a -duplicate order and remit it to the plaintiff or the German bank so that it could have been paid before the United States entered the war and transactions between this country and Germany came to an end. The defendant was authorized to purchase foreign exchange and it purchased such foreign exchange in accordance with its authority. Even if we assume that in the exercise of due care the foreign exchange which it should have purchased would have been a non-negotiable money order rather than a draft, the plaintiff is not shown to have been injured by the failure to obtain an order in the absence of evidence that there was reasonable probability that a letter containing a money order would have been less subject to seizure in the mail, or that if seized *247the plaintiff could still have secured payment of the moneys before the United States became a belligerent. The loss occasioned to the plaintiff was, therefore, not due to any negligence on the part of the defendant but to the plaintiff’s own authorization to the defendant to purchase foreign exchange for her at a time when there was risk of any foreign exchange on Germany being seized in the mail.
It follows that the judgment should be affirmed, with costs.
Judgment reversed.